Citation Nr: 0118538	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  99-12 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for cerebral aneurysm, 
post operative status.

2.  Entitlement to service connection for a functional 
acquired psychiatric disorder other than residuals of a 
cerebral aneurysm.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from May 1965 to January 1967.

The appeal arises from the May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, in pertinent part denying service 
connection for right side aneurysm and craniotomy, and 
denying service connection for an anxiety disorder. The Board 
notes that if service connection is ultimately granted for a 
cerebral aneurysm, post operative status, the psychiatric 
manifestations of that aneurysm, if any are identified, will 
also be service connected.  The veteran's claim for service 
connection for a psychiatric disorder, as it arises in this 
case, is considered by the Board to be a claim for service 
connection for a functional psychiatric disorder.  That is to 
say, a psychiatric disorder which is not caused by organic 
disease and which is not a residual of injury. 

In the course of appeal, in September 2000, the veteran 
testified at a hearing before a hearing officer at the RO.  A 
transcript of that hearing is included in the claims folder.  


REMAND

The claims folder contains a July 1982 Social Security 
disability benefits awards certificate, informing of a recent 
grant of those benefits.  The Court has held that where a 
veteran is in receipt of Social Security disability benefits, 
the medical records underlying that award are relevant to 
issues such as those on appeal here.  Masors v. Derwinski, 2 
Vet. App. 181 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  As such, remand is necessary because these medical 
records must be obtained for association with the claims 
folder.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Pursuant to the VCAA, the veteran 
should be requested to submit any additional evidence 
pertinent to his claim, and to undergo additional VA 
examination following association with the claims folder of 
medical records underlying the Social Security disability 
determination, so that the medical opinions on the questions 
of association of the claimed disorders with the veteran's 
period of service may be fully informed by available medical 
evidence.  

The veteran's service medical records reflect that the 
veteran was treated in June 1965 for "laceration head on 
metal," with cleaning and suturing of the wound and reported 
satisfactory healing thereafter.  He underwent a psychiatric 
evaluation in January 1966 and the examiner found no 
psychiatric disorder, instead characterizing  the veteran as 
having an emotionally unstable personality.  In October 1966 
the veteran was treated for complaints of headaches a few 
days following an automobile accident when he reportedly 
suffered a minor concussion.  A neurological evaluation was 
negative, and the diagnosis was headache.  Also in October 
1966 following the automobile accident it was noted that the 
veteran was given Fiorinal, but he then reported headaches 
and this treatment was stopped. 

Service medical records also include a record of treatment in 
November 1966 for complaints of nerves.  It was noted that 
the veteran had been in the brig for going AWOL, and that he 
had been having many difficulties on the job, "constantly in 
trouble."  The examiner then observed that the veteran was 
extremely nervous, and assessed a behavior problem.  A 
subsequent treatment record in November 1996 noted that the 
veteran was very anxious and nervous, and that he was 
awaiting a psychiatric appointment.  However, there is no 
record of a subsequent inservice psychiatric visit.  

On the service discharge examination in December 1966, a 
medical officer noted that the veteran had "trouble 
sleeping, excessive worry and nervous condition" which had 
been treated at the service medical facility, and which 
problem still persists.  However, it was further noted that 
the veteran did not have a mental or physical condition which 
would warrant separation from service under certain 
provisions of an Air Force manual. 

Post service in July 1980 the veteran had an aneurysm arising 
at the junction of the right internal carotid artery and the 
large right posterior communicating artery, which ruptured 
with right parietotemporal region infarction.  The veteran 
was hospitalized from July 1980 to September 1980 at a VA 
facility and underwent right frontotemporal craniotomy.  The 
claims folder contains a summary of that hospitalization, but 
not a detailed report of surgical findings.  As noted infra, 
the veteran reportedly had a berry aneurysm, as opposed to a 
fusiform aneurysm, and the type and nature of the aneurysm is 
pertinent to the question of etiology including whether or 
not it is related to service.  The hospital summary does not 
specify the type of aneurysm.  Accordingly, upon remand 
available surgical records from the craniotomy and aneurysm 
clipping in July 1980 should be obtained.  

In February 1983 and June 2000, the veteran submitted lay 
statements to the effect that his personality and behavior 
changed in service.  These laypersons related these changes 
to his period of service.  

An April 1984 letter from a chief in a VA medical center 
neurology department informed that the veteran had suffered a 
subarachnoid hemorrhage in July 1980 with surgical treatment 
of the ruptured aneurysm several days later, and a large 
infarction in the right parietotemporal region during his 
illness.  The neurologist informed that the stroke produced 
changes in personality, a seizure disorder consisting of 
simple seizures and complex-partial seizures, and impaired 
visual-spatial functions.  Seizures were being treated with 
Dilantin, with the most recent seizure in January 1984.  

In a September 1998 letter from a VA psychiatrist, she 
informed that the veteran was under her care at the Boston VA 
medical center since 1985.  She noted that the veteran had 
suffered residuals of his 1980 ruptured right internal 
carotid artery aneurysm including physical deficits and poor 
insight into those deficits, a seizure disorder currently 
treated with Tegretol, and neurological residuals including 
exaggerated startle reflex, irritability, insomnia, 
impulsivity, and suspiciousness.  Treatment included anti-
anxiety medication and supportive psychotherapy.  The 
psychiatrist noted that it was clear from the veteran's 
medical record that he had carried a diagnosis of an anxiety 
disorder in service in December 1966, which disorder had been 
worsened by his ruptured aneurysm and subsequent seizure 
disorder.  The psychiatrist also noted that the veteran 
received treatment for a head injury and contusion of the 
right ear following an automobile accident in October 1966, 
with subsequent treatment for headaches and, as noted, for 
anxiety.  The psychiatrist noted that intracerebral 
hemorrhages could be the result of trauma.  She opined that 
it was likely that the veteran's "injury in 1966 led to 
headaches and personality changes and eventually to his 
ruptured aneurysm."  The psychiatrist noted that the 
veteran's care had largely been transferred to the VA 
facility in New Hampshire.  

Upon VA vascular examination in January 2000, the examiner 
reviewed the veteran's record.  The examiner noted that the 
veteran's subarachnoid hemorrhage in July 1980 was preceded 
by a several-week history of déjà vu episodes, with severe 
headache for approximately one day with generalized seizures 
followed by left hemiparesis.  A CT scan had shown an 
intracerebral hemorrhage, and an arteriogram showed an 
aneurysm at the junction of the right internal carotid and 
right posterior communicating arteries.  The examiner noted 
blood pressure readings of 150/100 in January 1984, and 
additional monitoring in 1984 with readings of 148/98 and 
140/98.  However, the examiner found no other records of 
hypertension or treatment for hypertension.  The examiner 
stated that he was not an expert on either intracerebral or 
"berry" aneurysms, but he understood them to be related to 
abnormalities in the arterial wall or to hypertension.  The 
examiner opined that it was unlikely that a head trauma in 
1966 could have led to development of the veteran's aneurysm 
and its rupture in 1980.  The examiner added that the 
veteran's report of headaches in service and following 
service were unlikely to be related to the aneurysm, as such 
aneurysms were almost always asymptomatic until immediately 
prior to the cerebrovascular event.  The examiner added that 
in contrast to the reported years of ongoing headaches, the 
veteran's déjà vu episodes and severe headache immediately 
prior to the cerebrovascular event were typical precursive 
symptoms.  

Upon VA psychiatric examination in February 2000, the claims 
folder was reviewed.  The veteran reported a history of 
working post service until his cerebrovascular accident in 
1980, following which he was unable to work and was divorced.  
He reported not having worked since 1991.  The veteran 
reported generally doing well until after his cerebrovascular 
accident, with significant psychiatric symptoms of anxiety 
and irritability since that time.  The veteran also described 
significant depressive symptoms on the day of examination.  
He reported having no remissions since the cerebrovascular 
accident, and at no time in the past 20 years being able to 
adjust to an increased functional status.  However, he also 
reported that after his automobile accident in service he had 
headaches all the time, he didn't care anymore, and 
everything irritated and agitated him.  He complained that 
currently he became exhausted at the end of the day due to 
being "so nerved up during the day."  On examination, the 
veteran described a depressed and anxious mood, an irritable 
mood, infrequent panic attacks when in public, impaired 
sleep, nervousness, nausea, sweats, palpitations, decreased 
energy, decreased concentration, feelings of hopelessness and 
worthlessness, and significant short-term memory loss.  On 
examination, the veteran was alert and oriented with clear 
and goal-directed speech, without irrelevant, illogical, or 
obscure speech patterns.  The examiner noted that based on a 
January 1966 psychiatric assessment the veteran likely had 
some behavioral problems prior to his head injury in October 
1966.  The examiner noted that the record also appeared to 
indicate an increase in pain and anxiety after the October 
1996 accident, but with apparent recovery, with successful 
functioning socially, interpersonally, and occupationally 
thereafter.  The examiner assessed that the veteran had 
significant impairment of cognitive function as well as 
agitation and anxiety as a result of the cerebrovascular 
accident in 1980.  The examiner diagnosed a major depressive 
disorder, an anxiety disorder, and rule out cognitive 
disorder status post cerebrovascular accident due to bleeding 
berry aneurysm.  He also diagnosed a major depressive 
disorder which he noted may be a result of brain injury 
resulting from the cerebrovascular accident, or may be 
related to limitations resulting from the cerebrovascular 
accident.  The examiner concluded that it was not possible 
based on the available record to make any connection between 
the veteran's symptoms in service or the concussion he 
suffered in 1966 and his current psychiatric symptoms.  The 
examiner doubted that any such connection could be 
substantiated.  The examiner opined that the veteran's 
current symptoms were the result of his berry aneurysm 
rupture in 1980.  

Upon VA examination by a neurologist in February 2000, the 
veteran's history was noted.  The examiner noted that the 
veteran had suffered a mild head injury in service with 
reported resulting unconsciousness for less than one minute, 
and headaches since that time.  However, the veteran reported 
having a normal neurological examination at the time of his 
inservice head injury.  The veteran reported that his 
headaches changed in character following his cerebrovascular 
accident in 1980.  The examiner noted that in 1980 the 
veteran had a subarachnoid hemorrhage secondary to a right 
internal carotid artery bifurcation aneurysm, and 
complicating this was a right posterior parietal occipital 
ischemic infarction probably secondary to vasospasm.  The 
examiner noted that records of the surgery were not 
available, but past medical descriptions contained in the 
claims folder caused the examiner to conclude that the 
aneurysm was most consistent with a berry aneurysm of the  
right internal carotid artery bifurcation.  Besides 
physiological residuals and a seizure disorder resulting from 
the subarachnoid hemorrhage, the examiner noted that the 
veteran also had changes in personality.  The examiner 
commented that aneurysms resulting from trauma were typically 
associated with more severe trauma than that suffered by the 
veteran in service.  The examiner added that aneurysms due to 
trauma were not true berry aneurysms, but rather were 
commonly described as fusiform aneurysms, and formed along 
the course of the artery, typically at a site where the 
artery was anchored to a bone by a ligamentous structure.  
The examiner added that these fusiform aneurysms due to 
trauma most often resulted in ischemic infarction due to 
narrowing of the lumen of the vessel with ultimate critical 
stenosis or thrombosis, rather than resulting in hemorrhage.  
The examiner added that such fusiform aneurysms due to trauma 
were also typically not amenable to easy surgical clipping.  
The examiner noted that in contrast, berry aneurysms were 
typically balloon aneurysms with a narrow neck, formed 
usually at the bifurcation or trifurcation of major cerebral 
arteries, and almost always presented with subarachnoid 
hemorrhage instead of ischemic symptoms.  The examiner added 
that a berry aneurysm, which was the type the veteran had, 
typically bore no relationship to trauma.  The examiner 
concluded that the veteran's aneurysm neither formed nor 
ruptured as a result of his minor head injury in "1967."  

In September 2000 the veteran testified before a hearing 
officer at the RO.  He averred that his anxiety and 
depression were related to two head injuries he suffered in 
service.  He testified that prior to the aneurysm his 
headaches became very severe migraines with vomiting.  He 
testified that post service his personality had changed and 
he had not treated friends and family well.  He added that he 
had problems with his temper, anxiety, and panic attacks 
prior to his aneurysm in 1980.  He testified that one-and-
one-half to two years post service he was treated for 
headaches by Lawrence Cavicter, M.D., who had practiced in 
Hyde Park, Massachusetts, and had also treated several 
members of the veteran's family.  However, the physician was 
now blind and no longer practicing.  The veteran added that 
he was unsure of the spelling of the physician's last name, 
and the VA remains unsure of that spelling, because the 
veteran was requested at the hearing to provide further 
information regarding that physician including the correct 
spelling of his last name, but no such additional information 
has been added to the claims folder.  The veteran testified 
that he currently received all his medical care at the VA 
medical center in Manchester, New Hampshire.  

The Board notes that the veteran is noted to suffer from 
severe memory loss following to his cerebrovascular accident, 
and the Board is accordingly disinclined to penalize him for 
failing to follow up with information on Dr. Cavicter.  The 
VCAA suggests that the VA assist the veteran in attempting to 
obtain medical records of treatment by that physician in the 
years post service.  

In November 2000 a VA psychiatrist, upon review of the 
veteran's claims folder, raised the possibility that 
veteran's headaches and depression might be related to head 
injury in service.  However, in an December 2000 addendum, 
the same VA psychiatrist in essence retracted that opinion.  
Instead, the psychiatrist concurred with the conclusions of 
the VA psychiatrist who examined the veteran in February 
2000, as described supra, to the effect that the veteran's 
cerebrovascular accident in 1980 was the most likely cause of 
any current psychiatric disorder.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  After medical records underlying the 
past award of Social Security disability benefits are 
obtained, VA medical examinations must be obtained, for 
medical opinions regarding the etiology of the claimed 
disorders.  

While the veteran testified at his September 2000 RO hearing 
that he received all his medical treatment at the VA medical 
center (VAMC) in Manchester, New Hampshire, the September 
1998 letter from a treating VA psychiatrist, as described 
supra, informs that he was treated at the Boston VAMC since 
1985, with subsequent transfer of treatment to the Manchester 
VAMC.  A review of the claims folder reflects that records of 
treatment at the Boston VAMC may not have been obtained, and 
the same may be said of records of treatment at the 
Manchester VAMC for a few periods beginning in February 1996.  
Medical records concerning a veteran which are in the VA's 
possession at the time a determination is made about his or 
her claim will be considered to be evidence which was in the 
record before the adjudicators at the time of the final 
decision, regardless of whether such records were actually 
before the adjudicators. See Bell v. Derwinski, 2 Vet. App. 
611 (1992).  This rule requires that these VAMC records be 
obtained.  

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should obtain all records of 
treatment at the Boston, Massachusetts 
VAMC, and all records, beginning in 
February 1996, of treatment at the 
Manchester, New Hampshire VAMC.  
Surgical records from the veteran's VA 
craniotomy and aneurysm clipping in July 
1980 should also be obtained.  The RO 
should also obtain appropriate 
authorization and release, and seek the 
veteran's assistance in obtaining all 
records of treatment by Lawrence 
Cavicter, M. D., (the spelling of the 
last name is uncertain, as noted supra).  
All records and responses obtained 
should be associated with the claims 
folder.  

2.  The RO should obtain and associate 
with the claims folder the medical 
records underlying the Social Security 
determination awarding the veteran 
disability benefits in July 1982.

3.  Thereafter the veteran should be 
afforded an examination by a VA 
neurologist to determine the nature and 
etiology of his cerebral aneurysm, post 
operative status.  All clinical findings 
should be reported in detail.  The claims 
folder including a copy of this Remand 
must be made available to the examiner 
prior to the examination and must be 
reviewed by the examiner in connection 
with the examination.  The examiner 
should specify on the examination report 
that the claims folder has been reviewed.  
The examiner should review VA 
hospitalization and surgical records from 
July 1980 to September 1980, with 
craniotomy and clipping of a ruptured 
cerebral aneurysm.  The examiner should 
also review the recent VA examinations by 
a neurologist, a specialist in vascular 
diseases, and two psychiatrists, as well 
as the opinion of a treating VA 
psychiatrist in a September 1998 letter, 
all of which are detailed in the text of 
this Remand, supra.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the cerebral 
aneurysm, post operative status, began in 
service or was present during the first 
post service year, or is otherwise 
related to service, including whether it 
is at least as likely as not that the 
cerebral aneurysm, post operative status, 
is related to the veteran's head traumas 
in service.  

4.  Thereafter the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and etiology any 
psychiatric disorder other than the 
personality disorder identified in 
service and other than the psychiatric 
manifestations of the veteran's cerebral 
aneurysm, post operative status.  All 
clinical findings should be reported in 
detail. The claims folder including a 
copy of this Remand must be made 
available to the examiner prior to the 
examination and must be reviewed by the 
examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.  The examiner 
should diagnose all currently existing 
psychiatric pathology.  He should then 
provide an opinion as to whether it is at 
least as likely as not that any 
functional acquired psychiatric disorder 
began in service; if a psychosis 
including schizophrenia is diagnosed, 
whether it is at least as likely as not 
that it was present within the first year 
following the veteran's discharge from 
service; or whether any functional 
acquired psychiatric disorder is 
otherwise related to service. 
 
5. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the requested examinations do not 
fully comply, including review of the 
claims file, the examination report(s) 
must be returned for corrective action.

6.  Thereafter, the RO should readjudicate 
the appealed claims.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data, to comply with newly enacted law, 
and to comply with precedent decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


